Citation Nr: 0018399	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-21 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, for a period of study after 
July 12, 1997.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from April 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 determination by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in November 1997, and a statement of the case was 
issued in June 1998.  The veteran's timely substantive appeal 
was received in September 1998.


FINDINGS OF FACT

1.  On February 7, 1997, the RO electronically received VA 
Form 22-1999-3, reflecting the veteran's enrollment in 18 
credit hours from April 26, 1997 to May 31, 1997; June 7, 
1997 to July 12, 1997; July 19, 1997 to August 2, 1997; 
August 9, 1997 to September 6, 1997; and September 20, 1997 
to October 25, 1997.

2.  The veteran exhausted his entitlement to Chapter 30 
benefits on July 7, 1997.


CONCLUSION OF LAW

The veteran is not entitled to educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
a period of study after July 12, 1997.  38 U.S.C.A. § 3011 
(West 1991); 38 C.F.R. §§ 21.7040, 21.7135 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's disagreement with the 
RO's decision to discontinue his educational assistance 
benefits, paid pursuant to Chapter 30, Title 38, United 
States Code, for periods of study after July 12, 1997.

The veteran's educational claims file reflects that in 
February 1993 the veteran was awarded Chapter 30 educational 
assistance benefits with an overall entitlement of 36 months 
and a delimiting date of July 18, 2002.  38 U.S.C.A. § 3011; 
38 C.F.R.  §  21.7040.  Over the next several years, the 
veteran was paid educational benefits based on various 
courses.

On February 7, 1997, the RO electronically received VA Form 
22-1999-3, from the veteran's college certifying the 
veteran's enrollment in 18 credit hours from April 26, 1997 
to May 31, 1997; June 7, 1997 to July 12, 1997; July 19, 1997 
to August 2, 1997; August 9, 1997 to September 6, 1997; and 
September 20, 1997 to October 25, 1997.

The RO determined that the veteran's entitlement to Chapter 
30 benefits ended July 9, 1997 (by virtue of his having had 
exhausted his 36 months of Chapter 30 educational assistance 
benefits).  However, because his period of enrollment ended 
July 12, 1997, he was paid Chapter 30 benefits through July 
12, 1997, the end of that term of study.

The Board observes that if an individual who is enrolled in 
an educational institution regularly operated on the quarter 
or semester system exhausts his or her entitlement under 
Chapter 30, the discontinuance date shall be the last day of 
the quarter or semester in which entitlement is exhausted.  
38 C.F.R. § 21.7135(s)(1).  If an individual who is enrolled 
in an educational institution not regularly operated on the 
quarter or semester system exhausts his or her entitlement 
under Chapter 30 after more than half of the course is 
completed, the discontinuance date shall be the earlier of 
the following: (i) The last day of the course, or (ii) 12 
weeks from the day the entitlement is exhausted.  38 C.F.R. 
§ 21.7135(s)(2).  If an individual who is enrolled in an 
educational institution not regularly operated on the quarter 
or semester system exhausts his or her entitlement under 
Chapter 30 before completing the major portion of the course, 
the discontinuance date will be the date the entitlement is 
exhausted.  38 C.F.R. § 21.7135(s)(3).

The veteran does not dispute that he exhausted his 
entitlement to Chapter 30 benefits on July 7, 1997.  Instead, 
his contention, as raised in his November 1997 notice of 
disagreement, is as follows:

This letter is to inform you that I 
disagree with the current changes in my 
Chapter 30 eligibility.  According to the 
information I got from the school 
(Bellevue University), the program 
(Accelerated Bachelors) I was enrolled 
into was broken into two sessions.  The 
first session was from October 25, 1996 
through April 25, 1997.  The second 
session was from April 16, 1997 through 
October 25, 1997.  I was informed that my 
eligibility would carry through the end 
of the session as long as I was eligible 
at the beginning of that session.  My 
eligibility ended July 12, 1997, which 
was in the middle of my last session.

Contrary to the veteran's assertions, the enrollment data 
certified by his college indicates that a course of study 
ended on July 12, 1997; a new enrollment period did not begin 
again until July 19, 1997.  The enrollment period that 
started June 7, 1997 was different than the course that 
started July 19, 1997, as further evidenced by the differing 
credit hours allotted to each.  As the veteran exhausted his 
entitlement to Chapter 30 benefits on July 7, 1997, the RO 
was correct in determining that the veteran was eligible for 
payment through July 12, 1997 (as mandated by 38 C.F.R. 
§ 21.7135(s)(2)(i)), but was not eligible for Chapter 30 
benefits after that time.

The Board has thoroughly reviewed the veteran's contentions, 
including his assertion that the session in question did not 
end until October 25, 1997.  However, the college did not 
certify such an ending date, but rather reported that the 
period of enrollment ended July 12, 1997.  The Board must 
therefore conclude that the veteran was not entitled to 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for a period of study after July 12, 
1997.  As the disposition of this claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

